  Case 1:18-cv-00950-LO-JFA Document 621 Filed 12/02/19 Page 1 of 2 PageID# 25571


                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                         Plaintiff(s),
                    v.
                                                                      JURY TRIAL
COX COMMUNICATIONS, INC,                                            Case No. 1:18CV950
et al.
                                         Defendant(s)
                                         .


HONORABLE LIAM O’GRADY presiding                                      Court Reporter:   N. Linnell/ A.
                                                                                        Thomson
Deputy Clerk: Amanda                                                     Court Time:    10:04 – 10:15
Proceeding Held: December 2, 2019                                                       10:26 – 12:14
                                                                                        12:31 – 1:04
                                                                                        2:05 – 3:22
                                                                                        3:41 – 5:50
                                                                  Total Time in Court   5 hr. 58 min.
Appearances:

    Plaintiff(s):        Scott Zebrak, Matthew Oppenheim, Jeffrey Gould, Lucy Noyola, Jia Rye, Andrew
                         Guerra, Michael Druckman

    Defendant(s): Thomas Buchanan, Michael Elkin, Jennifer Golinveaux, Thomas Lane, Sean
                  Anderson, Cesie Alvarez, Thomas Kearney, Michael Brody, Diana Leiden


Day 1
10:04 a.m. – Court begins.
10:07 a.m. – Court and counsel discuss preliminary matters.
10:15 a.m. – Court recesses.
10:26 a.m. – Court resumes.
10:28 a.m. – Jury roll call taken.
10:33 a.m. – Begin voir dire.
12:14 p.m. – Court recesses.
12:31 p.m. – Court resumes. Jury selection begins.
12:53 p.m. – Jury selected and sworn; remaining jurors excused.
12:58 p.m. – Court makes ruling on witnesses.
12:59 p.m. – Jury excused.
1:00 p.m. – Court and counsel discuss preliminary matters re: witness testimony and demonstrative
exhibits.
1:04 p.m. – Court recesses.
  Case 1:18-cv-00950-LO-JFA Document 621 Filed 12/02/19 Page 2 of 2 PageID# 25572


2:05 p.m. – Court resumes.
2:06 p.m. – Jury returns to the courtroom.
2:07 p.m. – Court gives preliminary jury instructions.
2:24 p.m. – Mr. Oppenheim presents opening statements.
3:20 p.m. – Mr. Oppenheim concludes.
3:21 p.m. – Jury excused.
3:22 p.m. – Court recesses.
3:41 p.m. Court resumes.
3:42 p.m. – Jury returns to the courtroom.
3:42 p.m. – Mr. Elkin presents opening statements.
4:42 p.m. – Mr. Elkin concludes.
4:44 p.m. – Mr. Zebrak calls witness Dennis Kooker. Witness sworn. Begin direct-exam.
5:21 p.m. – Mr. Zebrak concludes.
5:22 p.m. – Mr. Elkin begins cross-exam.
5:33 p.m. – Mr. Elkin concludes. Witness excused.
5:34 p.m. – Jury excused.
5:35 p.m. – Court and counsel discuss objections.
5:50 p.m. – Court recesses.
